IN THE
                          TENTH COURT OF APPEALS

                               No. 10-12-00353-CR

SARAH BETH PEARCE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                             From the County Court
                             Navarro County, Texas
                           Trial Court No. C-34166-CR


                          MEMORANDUM OPINION


      In six issues, appellant, Sarah Pearce, challenges her conviction for forgery by

passing, a third-degree felony. See TEX. PENAL CODE ANN. § 32.21(a)(1)(A)-(B), (e)(1)

(West 2011). We affirm.

                                  I.     BACKGROUND

      Appellant was charged with passing a forged check in the amount of $150 that

purported to be the act of Clifford Crowe. The testimony at trial revealed that Robert

Newland is the grand-nephew of Crowe and that Newland called Crowe his
grandmother. Newland testified that he regularly helped out Crowe and that Crowe

occasionally lent him “three or four dollars” and once bailed him out of jail. Newland

also testified that for a little longer than a year, he was in a romantic relationship with

appellant. Newland admitted to taking, forging, and cashing multiple checks from

Crowe during this time. Crowe did not discover the forgeries until she received a

notice from the bank informing her that her checking account had been overdrawn.

Jimmy Fields, Crowe’s stepson and co-signer on the account, testified that the account

balance on July 1, 2011 was $6,000 when the alleged forgeries began.

        Upon discovering that the account had been overdrawn, Crowe spoke with

Tracey Jock, Vice-President of Security at the Community National Bank in Corsicana,

Texas. Jock recounted that Crowe was clearheaded and able to communicate with him

about the incident. After reviewing copies of cashed checks from the account, Crowe

identified numerous checks that had been forged. In particular, two of the checks

Crowe identified were State’s exhibits 1 and 2, a $150 check made payable to Newland

and a $150 check made payable to appellant, respectively. Crowe denied knowing

appellant and denied writing the checks to Newland and appellant. Nevertheless, the

record reflects that appellant endorsed the check made payable to her.

        After speaking with Jock, Crowe was directed to the Corsicana Police

Department to file a report. In doing so, Crowe executed an affidavit of forgery,

wherein she identified four checks, including the two checks listed above, that were

forgeries. Despite the fact that Crowe identified only four checks as forgeries in the

affidavit, Detective Mark Nanny with the Corsicana Police Department noted that

Pearce v. State                                                                      Page 2
Crowe complained about forty-two different checks.           Upon further questioning,

Detective Nanny stated that thirty-six of the forty-two checks that Crowe complained

about were made payable to Newland.

        Regarding State’s exhibit 2, Newland testified that he wrote appellant’s name on

the check and gave appellant the check to cash. Newland acknowledged that appellant

was not present when he wrote the check from Crowe’s account but that she was

present “when I put her name on it.” Newland also testified that appellant shared in

the proceeds from the forged checks. In any event, Newland denied that appellant

knew that he did not have permission to cash checks from Crowe’s account. In fact,

Newland testified that he had asked Crowe for money while in appellant’s presence.

        The testimony revealed that, on November 8, 2011, appellant passed another

check that Crowe identified as forged by Newland. This check, described as State’s

exhibit 1, was a $150 check that Newland made payable to himself. Newland later

pleaded guilty to forging this check.      Surveillance videos from the bank showed

appellant driving her vehicle to the bank’s drive-through, taking the tube from the

tower, and submitting forged checks for cashing. In another video, appellant is seen

handing Newland a document which was then inserted in the tube and submitted to

the bank. The video also showed Newland giving appellant the proceeds collected

from the tube.

        At the conclusion of the evidence, the jury found appellant guilty of the charged

offense and sentenced her to ten years’ incarceration in the Institutional Division of the

Texas Department of Criminal Justice. The trial court subsequently suspended the

Pearce v. State                                                                     Page 3
sentence and placed appellant on community supervision for a period of seven years.

This appeal followed.

                           II.    EXTRANEOUS-OFFENSE EVIDENCE

        In her third issue, appellant contends that the trial court abused its discretion by

admitting evidence of other checks forged by appellant during the time Newland and

appellant were dating. Appellant asserts that the probative value of this evidence is

outweighed by the prejudicial effect.

        Here, appellant filed a motion in limine, seeking to prevent discussion of her

prior convictions and other extraneous acts in the presence of the jury. The trial court

conducted a hearing on appellant’s motion in limine, wherein the parties focused on the

admissibility of State’s exhibits 1 and 2—the two forged checks mentioned above. At

the conclusion of the hearing, the trial court granted appellant’s motion in limine, in

part; State’s exhibits 1 and 2 were deemed admissible, though the trial court agreed to

issue a limiting instruction that the exhibits were admitted for the limited purpose to

show intent, lack of mistake, and prior knowledge at the time the exhibits were

tendered for admission into evidence. At the trial, when the State tendered exhibits 1

and 2 for admission into evidence, appellant did not object.

        To properly preserve error with regard to purported inadmissible extraneous-

offense evidence, there must have been a timely request, objection, or motion stating the

grounds for the ruling with sufficient specificity to make the trial court aware of the

complaint and secure a ruling. See TEX. R. APP. P. 33.1. In fact, the Texas Court of

Criminal Appeals has stated that “[f]or error to be preserved with regard to the subject

Pearce v. State                                                                       Page 4
of a motion in limine, an objection must be made at the time the subject is raised during

trial.” Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008) (emphasis in original).

Moreover, “[a] motion in limine . . . is a preliminary matter and normally preserves

nothing for appellate review.” Id. (citing Gonzales v. State, 685 S.W.2d 47, 50 (Tex. Crim.

App. 1985)) (emphasis in original); see Geuder v. State, 115 S.W.3d 11, 14 (Tex. Crim.

App. 2003) (stating that a pre-trial motion in limine does not preserve error; it is

necessary that an objection be made at the time the subject is raised during the trial).

Accordingly, because appellant did not object to the admission of State’s exhibits 1 and

2 during trial, we cannot say that appellant preserved this issue for review. See TEX. R.

APP. P. 33.1; see also Fuller, 253 S.W.3d at 232; Geuder, 115 S.W.3d at 14. As such, we

overrule appellant’s third issue.

                  III.   DEFENSE COUNSEL’S CROSS-EXAMINATION OF NEWLAND

        In her fifth issue, appellant complains that the trial court erred in denying her the

opportunity to cross-examine Newland regarding whether he was authorized to write

checks for Crowe and about Newland’s motives for pleading guilty to forgery.

A.      Standard of Review and Applicable Law

        The Confrontational Clause of the Sixth Amendment to the United States

Constitution provides that, “[i]n all criminal prosecutions, the accused shall enjoy the

right . . . to be confronted with the witnesses against him.” U.S. CONST. amend. VI. This

procedural guarantee applies to both federal and state prosecutions. Pointer v. Texas,

380 U.S. 400, 403, 85 S. Ct. 1065, 1067-68, 13 L. Ed. 2d 923 (1965); De La Paz v. State, 273
S.W.3d 671, 680 (Tex. Crim. App. 2008). The Sixth Amendment protects the defendant’s

Pearce v. State                                                                        Page 5
right not only to confront the witnesses against him, but to cross-examine them as well.

See Davis v. Alaska, 415 U.S. 308, 316, 94 S. Ct. 1105, 1110, 39 L. Ed. 2d 347 (1974). “The

exposure of a witness’ motivation in testifying is a proper and important function of the

constitutionally protected right of cross-examination.” Davis, 415 U.S. at 316-37, 94 S.

Ct. at 1110. The accused is entitled to great latitude to show a witness’ bias or motive to

falsify his testimony. See Hodge v. State, 631 S.W.2d 754, 758 (Tex. Crim. App. [Panel

Op.] 1982).

        However, the right of cross-examination is not unlimited. The trial court retains

wide latitude to impose reasonable limits on cross-examination. See Delaware v. Van

Arsdall, 475 U.S. 673, 678, 106 S. Ct. 1431, 1434-35, 89 L. Ed. 2d 674 (1986). The trial court

must carefully consider the probative value of the evidence and weigh it against the

risks of admission. See Hodge, 631 S.W.2d at 758. These potential risks include “the

possibility of undue prejudice, embarrassment or harassment to either a witness or a

party, the possibility of misleading or confusing the jury, and the possibility of undue

delay or waste of time.” Id.; see Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000).

Moreover, “the Confrontation Clause guarantees an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, or to whatever

extent, the defense might wish.” Delaware v. Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 294,

88 L. Ed. 2d 15 (1985) (emphasis in original); see Walker v. State, 300 S.W.3d 836, 844-45

(Tex. App.—Fort Worth 2009, pet. ref’d).




Pearce v. State                                                                         Page 6
B.      Discussion

        With regard to the check underlying his conviction for forgery, Newland

testified, on cross-examination, that he had permission from Crowe to write the check.

The State objected to this testimony as an improper collateral attack on Newland’s

judgment of conviction for forgery—a charge to which Newland had pleaded guilty.

The trial court sustained the State’s objection, and defense counsel continued to

question Newland about other aspects of the case.

        In any event, after the State rested and outside the presence of the jury, defense

counsel stated the following:

        Yes. The first issue, during the questioning of Robert Newland, I had
        asked him [a] question regarding State’s Exhibit No. 1, which is a copy of
        the check that’s in the indictment, that the State had shown Mr. Newland,
        and asked him if he plead [sic] guilty. I had approached Mr. Newland, I
        asked him whether or not he had permission for that check. And [sic]
        objection was made, the objection was sustained.

                I would like to put on the record in terms of a proffer versus—is
        acceptable—instead of calling Mr. Newland back. But what the evidence
        would have shown was that Mr. Newland would have said that he did, in
        fact, have permission for that check.

                  ....

               That he’d been indicted which would eliminate or go to the issue of
        whether or not that’s a forged check. And the—sustaining the objection, I
        was prohibited—or prevented from doing that. He also said that in the
        Pre-Trial Hearing yesterday, which was in the record.

        On appeal, the State asserts that appellant did not preserve this issue for review.

The Texas Court of Criminal Appeals has held that, when complaining about the

exclusion of evidence, the proponent is required to make an offer of proof and obtain a


Pearce v. State                                                                      Page 7
ruling in order to preserve error. Reyna v. State, 168 S.W.3d 173, 176 (Tex. Crim. App.

2005); see Williams v. State, 937 S.W.2d 479, 489 (Tex. Crim. App. 1996) (noting that, as a

general rule, to preserve error in the exclusion of evidence, the proponent is required to

make an offer of proof showing what the excluded testimony would have been and to

obtain a ruling on whether such testimony is admissible); see also TEX. R. EVID. 103(a)(2).

Moreover, “it is not enough to tell the judge that evidence is admissible.” Reyna, 168
S.W.3d at 177. “The proponent, if he is the losing party on appeal, must have told the

judge why the evidence was admissible.” Id. This is particularly true when the basis

for admitting evidence could be either under the Rules of Evidence or the Confrontation

Clause, which involve different standards for admissibility and policy considerations.

“When a defendant’s objection encompasses complaints under both the Texas Rules of

Evidence and the Confrontation Clause, the objection is not sufficiently specific to

preserve error.” Id. at 179.

        Here, appellant never explained to the trial court why he believed the evidence

was admissible, either under the Rules of Evidence or the Confrontation Clause.

Because appellant “did not clearly articulate” that the Confrontation Clause demanded

admission of the evidence, the trial court “never had the opportunity to rule upon” this

rationale. See id. (citing Clark v. State, 881 S.W.2d 682, 694 (Tex. Crim. App. 1994)). “As

the losing party, [appellant] must ‘suffer on appeal the consequences of his

insufficiently specific offer.’” Id. (quoting Jones v. State, 843 S.W.2d 487, 492 (Tex. Crim.

App. 1992)); see TEX. R. APP. P. 33.1(a). We therefore conclude that appellant did not

preserve this issue for review. We overrule appellant’s fifth issue.

Pearce v. State                                                                        Page 8
                          IV.    APPELLANT’S MOTION FOR MISTRIAL

        In her fourth issue, appellant contends that the trial court erred in denying her

motion for mistrial. Specifically, appellant complains that the prosecutor failed to abide

by a motion in limine by offering testimony regarding appellant’s drug use.

A.      Standard of Review

        We review the denial of a motion for mistrial under an abuse-of-discretion

standard. Archie v. State, 221 S.W.3d 695, 699-700 (Tex. Crim. App. 2007). Under this

standard, we uphold the trial court’s ruling as long as the ruling is within the zone of

reasonable disagreement. Id. “’A mistrial is a device used to halt trial proceedings

when error is so prejudicial that expenditure of further time and expense would be

wasteful and futile.’” Wood v. State, 18 S.W.3d 642, 648 (Tex. Crim. App. 2000) (quoting

Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999)). It is appropriate only for “a

narrow class of highly prejudicial and incurable errors.” Id.; see Hawkins v. State, 135
S.W.3d 72, 77 (Tex. Crim. App. 2004). Therefore, a trial court properly exercises its

discretion to declare a mistrial when, due to the error, “an impartial verdict cannot be

reached” or a conviction would have to be reversed on appeal due to “an obvious

procedural error.” Wood, 18 S.W.3d at 648 (“A mistrial is required only when the

improper question is clearly prejudicial to the defendant and is of such character to

suggest the impossibility of withdrawing the impression produced on the minds of the

jurors.”); see Ladd, 3 S.W.3d at 567.

B.      Discussion



Pearce v. State                                                                     Page 9
        On appeal, appellant asserts that Newland’s comments about appellant’s drug

use were so inflammatory that an instruction to disregard was not enough. Appellant

also argues that, despite the instruction to disregard, the prosecutor engaged in

misconduct by asking follow-up questions that were allegedly designed to inflame the

jury and elicit additional information about appellant’s drug use.

        Only in extreme circumstances, when the error is incurable, will a mistrial be

required. Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004). The asking of an

improper question will seldom call for a mistrial because any harm can usually be cured

by an instruction to disregard. Wood, 18 S.W.3d at 648. In fact, the Texas Court of

Criminal Appeals has stated: “Ordinarily, a prompt instruction to disregard will cure

error associated with an improper question and answer, even one regarding extraneous

offenses.” Ovalle v. State, 13 S.W.3d 774, 783 (Tex. Crim. App. 2000). A mistrial is

required only when the improper question is clearly prejudicial to the defendant and is

of such character as to suggest the impossibility of withdrawing the impression

produced on the minds of jurors. Wood, 18 S.W.3d at 648.

        Here, the prosecutor asked Newland about what he did with the proceeds from

the forged checks.    The purpose of the question was to demonstrate appellant’s

involvement in the scheme. When Newland volunteered that he purchased drugs with

the proceeds of the forged checks, the prosecutor followed up with questions about

whether Newland did drugs with appellant. At this point, appellant objected, arguing

that the comments were highly prejudicial, irrelevant, and in violation of a pre-trial

motion in limine.    Appellant also moved for a mistrial.     The trial court sustained

Pearce v. State                                                                 Page 10
appellant’s objection, immediately instructed the jury to disregard Newland’s comment

that he shared drugs with appellant, and denied appellant’s motion for mistrial.

        In any event, when the State later asked Newland whether he shared the

proceeds from the forged checks with appellant, Newland commented: “I was buying

drugs with it. That’s about it. And I bought her items . . . .“ At this point, defense

counsel objected. The prosecutor responded that the question was “a yes/no question”

and that “He [Newland] added superfluous at the end of it. I can’t control that.” The

trial court noted that the question was acceptable but ordered Newland to just answer

the questions asked of him. Defense counsel did not obtain a ruling on this objection,

nor did he request a mistrial at this time.

         Because defense counsel did not obtain ruling on his objection or move for a

mistrial as to Newland’s drug comments after the limiting instruction was issued, we

cannot say that appellant preserved her complaints about those comments. See Young v.

State, 137 S.W.3d 65, 69 (Tex. Crim. App. 2004) (“Because the objection, the request for

an instruction to the jury, and the motion for mistrial seek judicial remedies of

decreasing desirability for events of decreasing frequency, the traditional and preferred

procedure for a party to voice its complaint has been to seek them in sequence—that is,

(1) object when it is possible, (2) to request an instruction to disregard if the prejudicial

event has occurred, and (3) to move for a mistrial if a party thinks an instruction to

disregard was not sufficient.     However, this sequence is not essential to preserve

complaints for appellate review. The essential requirement is a timely, specific request

that the trial court refuses.”); see also TEX. R. APP. P. 33.1(a). Moreover, we believe that

Pearce v. State                                                                       Page 11
the trial court’s instruction to disregard cured any error associated with Newland’s

initial testimony and the State’s questioning about appellant’s drug use. See Ovalle, 13
S.W.3d at 783. As such, we cannot say that the trial court abused its discretion in

denying appellant’s motion for mistrial. See Archie, 221 S.W.3d at 699-700; see also Wood,
18 S.W.3d at 648. Accordingly, we overrule appellant’s fourth issue.1

                                V.       SUFFICIENCY OF THE EVIDENCE

        In her first issue, appellant contends that the evidence is insufficient to support

her conviction for forgery by passing. We disagree.

A.      Standard of Review and Applicable Law

        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560
        (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This
        “familiar standard gives full play to the responsibility of the trier of fact
        fairly to resolve conflicts in the testimony, to weigh the evidence, and to
        draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319. “Each fact need not point directly and independently to the
        guilt of the appellant, as long as the cumulative force of all the


        1 Besides appellate counsel’s speculation, we find no evidence in the record clearly demonstrating
that the prosecutor in this case engaged in blatant prosecutorial misconduct. Based on our reading of the
record, the prosecutor’s questions after the instruction to disregard were designed to elicit information
from Newland about whether appellant shared in the proceeds from the forged checks with the purpose
of showing appellant’s involvement in the scheme. A review of Newland’s testimony shows that he often
provided more information than was asked, and we do not find evidence in the record reflecting that the
prosecutor “failed to instruct his witness” about the jury instruction to disregard testimony about
appellant’s drug use. Accordingly, we cannot say that the prosecutor engaged in misconduct, nor can we
can we say that prosecutor’s actions undermined the efficacy of the trial court’s limiting instruction.

Pearce v. State                                                                                   Page 12
        incriminating circumstances is sufficient to support the conviction.”
        Hooper, 214 S.W.3d at 13.

Id.

        Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.      Furthermore, direct and circumstantial

evidence are treated equally:       “Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that

the factfinder is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony presented by the parties. Chambers v. State,

805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.




Pearce v. State                                                                        Page 13
        Here, the State was required to prove beyond a reasonable doubt that appellant

forged a writing with intent to defraud or harm another. See TEX. PENAL CODE ANN. §

32.21(b). As limited by the indictment, “forge” means: “(A) to . . . make, complete,

execute, or authenticate any writing so that it purports to be the act of another who did

not authorize that act”; or “(B) to . . . transfer . . . [or] pass . . . a writing that is forged

within the meaning of Paragraph (A).” Id. § 32.21(a)(1). Intent to defraud or harm

another is a necessary element of the offense of forgery. See id. § 32.21(b); see also

Crittenden v. State, 671 S.W.2d 527, 527 (Tex. Crim. App. 1984). Intent to defraud or

harm may be inferred from proof the defendant knew the instrument was forged.

Williams v. State, 688 S.W.2d 486, 488 (Tex. Crim. App. 1985); Stuebgen v. State, 547
S.W.2d 29, 32 (Tex. Crim. App. 1977). Intent to defraud or harm may be established by

circumstantial evidence. Williams, 688 S.W.2d at 488.

B.      Discussion

        On appeal, appellant focuses this issue on the intent element of the charged

offense. The record reflects that Newland was appellant’s boyfriend for a little over a

year during the relevant time in this case. Newland testified that he took multiple

checks from Crowe without permission. In fact, Detective Nanny testified that Crowe

identified forty-two checks taken by Newland. Ultimately, Newland pleaded guilty to

forging a check from Crowe’s account.

        With regard to the check Newland stole from Crowe and made out to appellant,

Newland stated that appellant was not in his presence when he made out the check;

however, he admitted that appellant “was with me when I put her name on it.”

Pearce v. State                                                                          Page 14
Newland also acknowledged that he and appellant shared the proceeds from him

cashing checks from Crowe’s account. Additionally, Crowe testified that she did not

know appellant, and in her affidavit of forgery, Crowe identified the check made out to

appellant and the check appellant cashed for Newland as forged.            Moreover, it is

undisputed that appellant endorsed and cashed the check made out to her.

        Furthermore, State’s exhibit 5 includes several surveillance videos obtained from

Community National Bank. These videos showed appellant driving her vehicle to the

bank’s drive-through, taking the tube from the tower, and submitting forged checks for

cashing. In another video, appellant is seen handing Newland a document which was

then inserted in the tube and submitted to the bank. The video also showed Newland

giving appellant the proceeds collected from the tube. Based on the foregoing evidence,

Detective Nanny testified that appellant was “a party to the offense.”

        In any event, Newland denied that appellant knew that he did not have

permission to cash checks from Crowe’s account. He also testified that he had asked

Crowe for money while in appellant’s presence. Given this testimony, appellant asserts

that she was not aware that the checks were unauthorized.

        As we stated earlier, it is within the province of the factfinder, the jury here, to

judge the credibility of the witnesses. See Chambers, 805 S.W.2d at 461. This means that

the jury was entitled to believe all, some, or none of the testimony presented by the

parties. See id. And because it is within the province of the jury, we are to defer to the

jury’s resolution of conflicts in the evidence. See Jackson, 443 U.S. at 329, 99 S. Ct. at

2792-93; see also Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim. App. 2008); Render v.

Pearce v. State                                                                      Page 15
State, 316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An appellate court must

give deference to a jury’s decision regarding what weight to give contradictory

testimonial evidence because the decision is most likely based on an evaluation of

credibility and demeanor, which the jury is in a better position to judge.”). With its

guilty verdict, the jury believed that the check made out to appellant was forged and

that appellant was involved in the passing of the forged check. And based on the

foregoing case law, we are to defer to the jury’s resolution of the facts. See Jackson, 443
U.S. at 329, 99 S. Ct. at 2792-93; see also Lancon, 253 S.W.3d at 706; Chambers, 805 S.W.2d

at 461; Render, 316 S.W.3d at 859.

        Viewing the evidence in the light most favorable to the verdict, we conclude that

a rational factfinder could have found the essential elements of the offense beyond a

reasonable doubt. See TEX. PENAL CODE ANN. § 32.21(a)(1)(A)-(B); see also Jackson, 443
U.S. at 318-19, 99 S. Ct. at 2788-89; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13.

Thus, we conclude that the evidence supporting appellant’s conviction is sufficient. See

Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Lucio, 351 S.W.3d at 894; Hooper, 214
S.W.3d at 13. We overrule appellant’s first issue.

                        VI.    INEFFECTIVE ASSISTANCE OF COUNSEL

        In her second issue, appellant asserts that her trial counsel was ineffective

because he failed to: (1) object to the introduction of hearsay evidence, including

Crowe’s affidavit of forgery and Crowe’s identification of the checks as forged to

Detective Nanny and Jock; and (2) question Newland about State’s exhibit 1.



Pearce v. State                                                                     Page 16
A.      Applicable Law

        To prevail on a claim of ineffective assistance of counsel, an appellant must

satisfy a two-prong test. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064,

80 L. Ed. 2d 674 (1984); Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999).

First, appellant must show that counsel was so deficient as to deprive appellant of his

Sixth Amendment right to counsel.         Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

Second, appellant must show that the deficient representation was prejudicial and

resulted in an unfair trial. Id. To satisfy the first prong, appellant must show that his

counsel’s representation was objectively unreasonable. Id.; Lopez v. State, 343 S.W.3d
137, 142 (Tex. Crim. App. 2011). To satisfy the second prong, appellant must show that

there is “a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Thompson, 9 S.W.3d at 812. A reasonable

probability exists if it is enough to undermine the adversarial process and thus the

outcome of the trial. See Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Mallett v. State, 65
S.W.3d 59, 62-63 (Tex. Crim. App. 2001). The appellate court looks to the totality of the

representation and the particular circumstances of each case in evaluating the

effectiveness of counsel. Thompson, 9 S.W.3d at 813. Our review is highly deferential

and presumes that counsel’s actions fell within a wide range of reasonable professional

assistance. Mallett, 65 S.W.3d at 63; Thompson, 9 S.W.3d at 813.

        The right to “reasonably effective assistance of counsel” does not guarantee

errorless counsel or counsel whose competency is judged by perfect hindsight. Saylor v.

State, 660 S.W.2d 822, 824 (Tex. Crim. App. 1983). “Isolated instances in the record

Pearce v. State                                                                         Page 17
reflecting errors of commission or omission do not cause counsel to become ineffective,

nor can ineffective assistance of counsel be established by isolating or separating out

one portion of the trial counsel’s performance for examination.” Ex parte Welborn, 875
S.W.2d 391, 393 (Tex. Crim. App. 1990). Appellant bears the burden of proving by a

preponderance of the evidence that counsel was ineffective, and an allegation of

ineffectiveness must be firmly founded in the record. Thompson, 9 S.W.3d at 813.

        Trial court counsel should ordinarily be afforded an opportunity to explain his

actions before being denounced as ineffective. Rylander v. State, 101 S.W.3d 107, 111

(Tex. Crim. App. 2003). Specifically, when the record is silent regarding the reasons for

counsel’s conduct, a finding that counsel was ineffective would require impermissible

speculation by the appellate court. Gamble v. State, 916 S.W.2d 92, 93 (Tex. App.—

Houston [1st Dist.] 1996, no pet.). Therefore, absent specific explanations for counsel’s

decisions, a record on direct appeal will rarely contain sufficient information to evaluate

an ineffective assistance claim. See Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002). To warrant reversal without affording counsel an opportunity to explain his

actions, “the challenged conduct must be ‘so outrageous that no competent attorney

would have engaged in it.’” Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2007).

B.      Discussion

        Here, the record does not contain specific explanations for counsel’s actions;

therefore, under Roberts, we must examine counsel’s actions to determine whether “the

challenged conduct must be ‘so outrageous that no competent attorney would have

engaged in it.’” 220 S.W.3d at 533. Based on our review of the record, the evidence

Pearce v. State                                                                     Page 18
about which appellant complains was admissible; therefore, no objection would have

been successful. See Mooney v. State, 817 S.W.2d 693, 698 (Tex. Crim. App. 1991) (noting

that counsel is not ineffective for failing to undertake futile actions); see also Ex parte

Chandler, 192 S.W.3d 350, 356 (Tex. Crim. App. 2005) (“[A] reasonably competent

counsel need not perform a useless or futile act[.]”).

        First, Crowe’s affidavit of forgery was admissible as a prior inconsistent

statement. See TEX. R. EVID. 801(e)(1)(A). At trial, Crowe was asked whether Newland

had permission to write the check in question, and Crowe responded, “Lord, I don’t

know.” The record reflects that Crowe was ninety-three years old at the time of trial

and was hard of hearing. Nevertheless, Crowe’s uncertain testimony at trial about

whether Newland had permission to write the check in question was inconsistent with

her affidavit of forgery, which has been executed several months prior to trial and

shortly after discovering that the account had been overdrawn. Therefore, contrary to

appellant’s complaint on appeal, Crowe’s affidavit of forgery is not hearsay and was

admissible. See id.

        Second, appellant complains about the testimony of Jock and Detective Nanny—

in particular, Crowe’s identification of the check in question as forged. An out-of-court

statement offered into evidence to prove the truth of the matter asserted is hearsay.

TEX. R. EVID. 801(d). A statement not offered to prove the truth of the matter asserted,

but offered for some other reason, is not hearsay. Guidry v. State, 9 S.W.3d 133, 152 (Tex.

Crim. App. 1999); see Dinkins v. State, 894 S.W.2d 330, 347 (Tex. Crim. App. 1995). The

Texas Court of Criminal Appeals has concluded that if a statement is introduced to

Pearce v. State                                                                     Page 19
explain how a defendant became a suspect or how the investigation focused on a

defendant, then the statement is not hearsay because it is not offered for the truth of the

matter asserted. See Dinkins, 894 S.W.2d at 347 (holding an appointment book and

patient application were not offered for the truth of the matter asserted, but instead the

evidence was offered to show how appellant became a suspect of the investigation); see

also Cano v. State, 3 S.W.3d 99, 110 (Tex. App.—Corpus Christi 1999, pet. ref’d) (deciding

that the testimony was not being offered to prove drugs were literally being distributed,

but rather to show why the officers focused their investigation on appellants). “This

type of testimony assists the jury’s understanding of the events by providing context for

the police officer’s actions.” Cano, 3 S.W.3d at 110.

        A review of the record shows that this testimony was offered to explain the

bank’s procedures and how appellant became a suspect in the case. See Dinkins, 894
S.W.2d at 347; see also Cano, 3 S.W.3d at 110. We do not believe that the testimony was

designed to elicit hearsay.    Accordingly, without a record detailing counsel’s trial

strategy, we cannot say that trial counsel was ineffective for not objecting to this

testimony.

        Appellant also argues that trial counsel was ineffective for failing to elicit

testimony from Newland regarding the reason appellant passed the forged check. At a

pre-trial hearing, Newland testified to the following: “I wrote the check and I got in the

car with her and I told her that I didn’t have my driver’s license because I didn’t have

them because I thought I left them at the bank the day before.” Appellant argues that

this was favorable testimony that trial counsel failed to elicit. However, Newland was

Pearce v. State                                                                     Page 20
later asked whether the check was made out at the time he told appellant that he did

not have his driver’s license. To this question, Newland responded, “No, it was blank—

I mean, it wasn’t made out to nobody—it was blank.” This testimony suggests that the

check had been forged in appellant’s presence. And as such, it was a reasonable trial

strategy to not elicit these statements at trial, especially given that trial counsel argued

that appellant did not know that the checks were forged. We therefore cannot say that

trial counsel’s action in failing to elicit testimony from Newland regarding the reason

appellant passed the forged check was ‘so outrageous that no competent attorney

would have engaged in it.’” Roberts, 220 S.W.3d at 533.

         Based on the foregoing, we conclude that appellant has not established the first

prong of Strickland. See 466 U.S. at 687, 104 S. Ct. at 2064; see also Lopez, 343 S.W.3d at

142. Moreover, even if she had established the first prong of Strickland, we cannot say

that appellant established “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different,”

especially in light of our sufficiency discussion. See Strickland, 466 U.S. at 687, 104 S. Ct.

at 2064; see also Thompson, 9 S.W.3d at 812. We therefore overrule appellant’s second

issue.

                      VII.   WHETHER APPELLANT RECEIVED A FAIR TRIAL

         In her sixth issue, appellant argues that the cumulative effect of errors listed in

her issues on appeal was to deny her a fair trial. “It is conceivable that a number of

errors may be found harmful in their cumulative effect.” Chamberlain v. State, 998
S.W.2d 230, 238 (Tex. Crim. App. 1999) (citing Stahl v. State, 749 S.W.2d 826, 832 (Tex.

Pearce v. State                                                                        Page 21
Crim. App. 1988)). However, non-errors may not in their cumulative effect cause error.

See id. In our analysis of appellant’s issues, we did not conclude that there was error;

therefore, we cannot conclude that appellant was harmed by the cumulative effect of a

number of non-errors. Accordingly, we overrule appellant’s sixth issue.

                                    VIII. CONCLUSION

        Having overruled all of appellant’s issues on appeal, we affirm the judgment of

the trial court.




                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 16, 2014
Do not publish
[CR25]




Pearce v. State                                                                  Page 22